UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Income Fund The fund's portfolio 1/31/14 (Unaudited) MORTGAGE-BACKED SECURITIES (48.3%) (a) Principal amount Value Agency collateralized mortgage obligations (24.3%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.96s, 2032 $146,159 $221,395 IFB Ser. 3408, Class EK, 25.149s, 2037 1,651,345 2,411,817 IFB Ser. 2976, Class LC, 23.833s, 2035 194,941 286,176 IFB Ser. 2979, Class AS, 23.687s, 2034 77,067 98,646 IFB Ser. 3072, Class SB, 23.063s, 2035 650,733 927,418 IFB Ser. 3249, Class PS, 21.747s, 2036 537,582 733,178 IFB Ser. 3065, Class DC, 19.38s, 2035 863,039 1,231,970 IFB Ser. 2990, Class LB, 16.537s, 2034 966,519 1,277,294 IFB Ser. 4105, Class HS, IO, 6.44s, 2042 5,081,562 1,272,118 IFB Ser. 3861, Class PS, IO, 6.44s, 2037 4,324,978 663,279 IFB Ser. 3907, Class KS, IO, 6.39s, 2040 4,611,972 791,562 IFB Ser. 4105, Class LS, IO, 5.99s, 2041 5,356,177 1,048,311 IFB Ser. 4245, Class AS, IO, 5.84s, 2043 13,609,712 3,096,169 IFB Ser. 3852, Class NT, 5.84s, 2041 3,379,089 3,338,270 IFB Ser. 310, Class S4, IO, 5.79s, 2043 3,791,870 957,675 IFB Ser. 311, Class S1, IO, 5.79s, 2043 29,148,241 6,521,948 IFB Ser. 314, Class AS, IO, 5.73s, 2043 8,984,335 1,980,019 Ser. 3632, Class CI, IO, 5s, 2038 163,267 15,070 Ser. 3626, Class DI, IO, 5s, 2037 45,846 922 Ser. 4132, Class IP, IO, 4 1/2s, 2042 16,213,727 3,013,818 Ser. 4122, Class TI, IO, 4 1/2s, 2042 5,846,872 1,179,899 Ser. 4018, Class DI, IO, 4 1/2s, 2041 6,773,244 1,234,695 Ser. 3707, Class PI, IO, 4 1/2s, 2025 4,330,171 403,745 Ser. 4116, Class MI, IO, 4s, 2042 13,272,942 2,740,977 Ser. 304, Class C22, IO, 3 1/2s, 2042 9,603,954 2,214,912 Ser. 4122, Class AI, IO, 3 1/2s, 2042 11,108,339 1,832,865 Ser. 4141, Class PI, IO, 3s, 2042 11,481,161 1,605,870 Ser. 4158, Class TI, IO, 3s, 2042 29,222,657 3,940,383 Ser. 4165, Class TI, IO, 3s, 2042 34,914,068 4,846,073 Ser. 4176, Class DI, IO, 3s, 2042 31,552,058 4,349,136 Ser. 4171, Class NI, IO, 3s, 2042 18,333,698 2,506,216 Ser. 4183, Class MI, IO, 3s, 2042 10,533,632 1,450,481 Ser. T-56, Class A, IO, 0.524s, 2043 11,438,528 195,706 Ser. T-56, Class 1, IO, zero %, 2043 13,590,879 1,062 Ser. T-56, Class 2, IO, zero %, 2043 4,964,174 15,513 Ser. T-56, Class 3, IO, zero %, 2043 4,107,492 321 Ser. 3835, Class FO, PO, zero %, 2041 11,616,582 9,599,944 Ser. 3369, Class BO, PO, zero %, 2037 32,045 28,540 Ser. 3391, PO, zero %, 2037 289,032 241,373 Ser. 3300, PO, zero %, 2037 474,403 421,628 Ser. 3206, Class EO, PO, zero %, 2036 23,160 20,394 Ser. 3175, Class MO, PO, zero %, 2036 76,301 66,195 Ser. 3210, PO, zero %, 2036 85,143 76,958 FRB Ser. 3117, Class AF, zero %, 2036 18,955 17,298 FRB Ser. 3326, Class WF, zero %, 2035 20,606 18,339 FRB Ser. 3036, Class AS, zero %, 2035 6,600 6,582 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.952s, 2036 988,118 1,861,107 IFB Ser. 06-8, Class HP, 23.987s, 2036 759,552 1,168,631 IFB Ser. 05-45, Class DA, 23.841s, 2035 1,483,219 2,233,687 IFB Ser. 05-122, Class SE, 22.547s, 2035 1,557,470 2,268,554 IFB Ser. 05-75, Class GS, 19.776s, 2035 471,869 633,005 IFB Ser. 05-106, Class JC, 19.634s, 2035 843,761 1,233,385 IFB Ser. 05-83, Class QP, 16.983s, 2034 171,682 223,934 IFB Ser. 11-4, Class CS, 12.584s, 2040 1,836,009 2,172,019 IFB Ser. 12-96, Class PS, IO, 6.542s, 2041 8,646,864 1,761,539 IFB Ser. 10-35, Class SG, IO, 6.242s, 2040 19,699,347 3,968,827 IFB Ser. 12-132, Class SB, IO, 6.042s, 2042 10,681,820 1,780,019 IFB Ser. 13-19, Class DS, IO, 6.042s, 2041 9,092,969 1,719,850 Ser. 06-10, Class GC, 6s, 2034 5,643,552 5,812,859 IFB Ser. 13-59, Class SC, IO, 5.992s, 2043 12,861,283 2,903,837 IFB Ser. 13-13, Class SA, IO, 5.992s, 2043 14,093,349 3,535,317 IFB Ser. 13-101, Class AS, IO, 5.792s, 2043 22,280,135 5,104,379 IFB Ser. 13-103, Class SK, IO, 5.762s, 2043 5,086,556 1,177,220 Ser. 13-101, Class SE, IO, 5.742s, 2043 11,982,820 3,012,481 IFB Ser. 13-136, Class SB, IO, 5.742s, 2044 29,474,011 6,114,678 IFB Ser. 13-102, Class SH, IO, 5.742s, 2043 12,333,798 2,714,669 Ser. 418, Class C24, IO, 4s, 2043 8,742,732 2,013,561 Ser. 12-124, Class UI, IO, 4s, 2042 25,453,196 4,993,917 Ser. 12-40, Class MI, IO, 4s, 2041 13,078,654 2,231,003 Ser. 418, Class C15, IO, 3 1/2s, 2043 17,957,882 4,079,806 Ser. 13-55, Class IK, IO, 3s, 2043 9,109,509 1,315,686 Ser. 13-35, Class IP, IO, 3s, 2042 10,467,063 1,226,200 Ser. 13-55, Class PI, IO, 3s, 2042 17,584,156 2,254,992 Ser. 13-30, Class IP, IO, 3s, 2041 9,216,730 991,904 Ser. 13-23, Class LI, IO, 3s, 2041 10,690,715 1,151,390 Ser. 03-W10, Class 1, IO, 1.115s, 2043 8,246,507 253,838 Ser. 01-50, Class B1, IO, 0.415s, 2041 810,731 10,894 Ser. 2002-W6, Class 1AIO, 0.168s, 2042 1,011,356 2,212 Ser. 2005-W4, Class 1AIO, 0.093s, 2035 231,466 651 Ser. 03-34, Class P1, PO, zero %, 2043 224,559 195,366 Ser. 07-64, Class LO, PO, zero %, 2037 112,094 98,275 Ser. 07-14, Class KO, PO, zero %, 2037 334,960 288,977 Ser. 06-125, Class OX, PO, zero %, 2037 44,956 40,404 Ser. 06-84, Class OT, PO, zero %, 2036 35,580 31,477 Ser. 06-46, Class OC, PO, zero %, 2036 30,856 26,853 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.808s, 2041 9,819,189 14,933,416 IFB Ser. 10-158, Class SD, 14.529s, 2040 2,780,250 3,320,814 IFB Ser. 11-70, Class WS, 9.386s, 2040 11,858,000 11,495,975 IFB Ser. 11-72, Class SE, 7.197s, 2041 9,422,000 8,714,973 IFB Ser. 11-61, Class CS, IO, 6.523s, 2035 15,057,455 2,258,603 IFB Ser. 12-26, Class SP, IO, 6.493s, 2042 9,673,075 2,302,966 IFB Ser. 10-109, Class SB, 6.443s, 2040 10,273,038 2,121,962 Ser. 10-9, Class XD, IO, 6.441s, 2040 31,742,692 5,628,932 IFB Ser. 11-3, Class SG, IO, 6.393s, 2041 3,542,241 687,620 IFB Ser. 10-56, Class SC, IO, 6.343s, 2040 3,725,049 687,197 IFB Ser. 10-35, Class CS, IO, 6.313s, 2040 15,145,014 2,953,293 IFB Ser. 11-56, Class MI, IO, 6.293s, 2041 5,417,984 1,233,729 IFB Ser. 10-20, Class SE, IO, 6.093s, 2040 11,208,837 1,976,118 IFB Ser. 13-113, Class SL, IO, 6.073s, 2042 5,134,872 910,236 IFB Ser. 13-87, Class AS, IO, 6.043s, 2043 5,057,522 891,378 IFB Ser. 13-87, Class SA, IO, 6.043s, 2043 9,190,141 1,527,635 IFB Ser. 13-124, Class SC, IO, 6.043s, 2041 5,947,225 1,003,606 IFB Ser. 13-129, Class SN, IO, 5.993s, 2043 6,991,007 1,129,887 IFB Ser. 13-152, Class SG, IO, 5.993s, 2043 13,097,766 2,179,743 IFB Ser. 13-99, Class SL, IO, 5.993s, 2043 9,415,812 1,735,052 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 7,414,271 1,329,750 Ser. 13-149, Class MS, IO, 5.943s, 2039 11,200,473 1,785,019 IFB Ser. 13-129, Class SA, IO, 5.943s, 2043 3,764,088 626,909 IFB Ser. 11-94, Class SA, IO, 5.943s, 2041 13,922,146 2,476,750 IFB Ser. 11-146, Class AS, IO, 5.941s, 2041 7,496,016 1,493,347 IFB Ser. 14-4, Class SG, IO, 5.94s, 2044 8,129,000 1,515,815 IFB Ser. 10-158, Class SA, IO, 5.893s, 2040 4,465,670 797,613 IFB Ser. 10-151, Class SA, IO, 5.893s, 2040 4,432,985 792,307 IFB Ser. 10-120, Class SA, IO, 5.893s, 2040 9,287,195 1,637,332 IFB Ser. 11-128, Class TS, IO, 5.891s, 2041 24,638,132 5,053,281 IFB Ser. 11-13, Class SB, IO, 5.793s, 2041 7,390,314 1,282,668 IFB Ser. 11-70, Class SM, IO, 5.731s, 2041 5,789,000 1,421,547 IFB Ser. 10-37, Class SG, IO, 5.543s, 2040 12,424,761 1,969,325 IFB Ser. 10-42, Class SK, IO, 5.513s, 2040 7,071,256 1,073,417 Ser. 13-3, Class IT, IO, 5s, 2043 8,556,420 1,867,129 Ser. 11-116, Class IB, IO, 5s, 2040 9,690,819 892,350 Ser. 13-16, Class IB, IO, 5s, 2040 17,139,674 1,824,265 Ser. 10-35, Class UI, IO, 5s, 2040 10,035,123 2,333,166 Ser. 10-9, Class UI, IO, 5s, 2040 67,271,001 14,448,165 Ser. 09-121, Class UI, IO, 5s, 2039 19,651,068 4,352,712 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 8,387,655 1,983,429 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 8,996,384 1,867,006 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 30,068,770 6,391,064 Ser. 09-121, Class QI, IO, 4 1/2s, 2039 14,200,269 3,153,170 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 7,996,499 1,231,541 Ser. 14-2, Class IL, IO, 4s, 2044 14,581,999 3,356,138 Ser. 12-56, Class IB, IO, 4s, 2042 17,041,323 3,822,035 Ser. 14-4, Class IK, IO, 4s, 2039 15,060,000 2,626,464 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 9,605,534 1,551,294 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 11,567,209 2,014,198 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 21,637,576 2,848,370 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 10,336,359 1,639,346 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 8,674,796 1,521,646 Ser. 13-53, Class PI, IO, 3s, 2041 15,350,874 2,144,057 Ser. 13-23, Class IK, IO, 3s, 2037 3,916,271 694,864 IFB Ser. 11-70, Class YI, IO, 0.15s, 2040 15,722,313 84,586 Ser. 10-151, Class KO, PO, zero %, 2037 746,431 639,751 Ser. 06-36, Class OD, PO, zero %, 2036 44,340 38,861 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 392,821 51,067 IFB Ser. 07-4, Class 1A3, IO, 5.997s, 2045 31,106,327 5,443,607 Commercial mortgage-backed securities (17.5%) Banc of America Commercial Mortgage Trust FRB Ser. 05-5, Class B, 5.222s, 2045 6,500,000 6,873,100 FRB Ser. 05-1, Class A4, 5.17s, 2042 1,075,127 1,085,212 Ser. 04-4, Class D, 5.073s, 2042 994,000 1,016,365 Ser. 07-1, Class XW, IO, 0.345s, 2049 8,121,805 72,219 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.812s, 2042 13,605,180 34,761 Ser. 04-5, Class XC, IO, 0.697s, 2041 31,475,929 122,441 Ser. 02-PB2, Class XC, IO, 0.627s, 2035 6,580,451 3,328 Ser. 07-5, Class XW, IO, 0.361s, 2051 18,003,102 178,519 Ser. 05-1, Class XW, IO, 0.037s, 2042 220,498,431 32,634 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 05-T18, Class D, 5.134s, 2042 2,192,000 2,253,376 Ser. 04-PR3I, Class X1, IO, 0.677s, 2041 2,046,127 7,028 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.439s, 2039 1,881,000 1,900,939 Ser. 06-PW14, Class X1, IO, 0.64s, 2038 15,907,727 260,250 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.559s, 2047 3,032,000 3,138,423 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 7,098,000 6,557,842 Ser. 06-C5, Class XC, IO, 0.54s, 2049 111,705,477 1,619,729 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.382s, 2049 45,997,785 455,378 Ser. 07-CD4, Class XC, IO, 0.172s, 2049 145,860,490 1,268,986 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 3,377,000 3,541,460 Ser. 12-CR1, Class XA, IO, 2.228s, 2045 21,306,759 2,616,470 Pass-Through Certificates Ser. 12-CR3, Class XA, IO, 2.197s, 2045 25,033,107 2,971,430 COMM Mortgage Trust 144A FRB Ser. 12-CR3, Class E, 4.769s, 2045 2,781,285 2,607,020 FRB Ser. 13-CR8, Class AM, 3.834s, 2046 2,166,000 2,168,578 FRB Ser. 07-C9, Class AJFL, 0.847s, 2049 1,643,000 1,477,714 COMM Mortgage Trust 144A Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.515s, 2046 50,077,871 669,971 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 1,487,000 1,523,499 Credit Suisse First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 1,528,000 1,528,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 1,762,962 1,939,258 Ser. 03-C3, Class AX, IO, 1.496s, 2038 2,518,077 25 Ser. 02-CP3, Class AX, IO, 1.449s, 2035 1,523,221 15,226 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.76s, 2039 3,015,278 3,016,569 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.097s, 2049 84,171,327 368,250 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 9,445,496 9,460,254 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.173s, 2031 116,862 116,817 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 974,910 9,798 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.91s, 2032 179,656 88,031 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.161s, 2045 259,109,490 637,858 Ser. 07-C1, Class XC, IO, 0.129s, 2049 122,605,730 648,339 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 3,997,000 4,098,176 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 97-C1, Class X, IO, 1.428s, 2029 2,252,963 56,288 Ser. 05-C1, Class X1, IO, 0.61s, 2043 29,562,446 177,789 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,894,000 1,926,198 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.717s, 2038 1,628,000 1,646,315 Ser. 06-GG8, Class AJ, 5.622s, 2039 866,000 846,403 Ser. 06-GG6, Class A2, 5.506s, 2038 377,723 379,139 Ser. 05-GG4, Class B, 4.841s, 2039 3,246,000 3,266,125 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 98,269 98,760 FRB Ser. GC10, Class D, 4.415s, 2046 3,433,000 3,028,249 Ser. 06-GG6, Class XC, IO, 0.046s, 2038 80,122,500 90,859 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 3,663,000 3,793,037 FRB Ser. 07-LD12, Class A3, 5.922s, 2051 11,157,473 11,254,298 FRB Ser. 06-LDP7, Class B, 5.873s, 2045 3,516,000 3,113,059 FRB Ser. 07-LD11, Class A2, 5.798s, 2049 2,045,557 2,045,557 FRB Ser. 04-CB9, Class B, 5.661s, 2041 2,411,000 2,478,990 FRB Ser. 06-LDP6, Class B, 5.502s, 2043 1,697,000 1,680,276 FRB Ser. 06-CB14, Class A3B, 5.488s, 2044 175,878 175,823 Ser. 04-LN2, Class A2, 5.115s, 2041 1,675,998 1,695,998 FRB Ser. 04-CBX, Class B, 5.021s, 2037 1,143,000 1,158,667 FRB Ser. 13-C10, Class D, 4.16s, 2047 2,464,000 2,163,208 Ser. 06-LDP8, Class X, IO, 0.544s, 2045 49,339,017 630,553 Ser. 07-LDPX, Class X, IO, 0.303s, 2049 64,747,409 571,007 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.312s, 2043 3,439,000 3,666,854 FRB Ser. 07-CB20, Class C, 6.171s, 2051 1,556,000 1,457,070 FRB Ser. 01-C1, Class H, 5.626s, 2035 1,317,145 1,328,736 FRB Ser. 11-C3, Class E, 5.541s, 2046 1,416,000 1,472,347 FRB Ser. 11-C3, Class F, 5.541s, 2046 1,441,000 1,439,300 FRB Ser. 12-C8, Class D, 4.668s, 2045 6,304,000 6,227,287 FRB Ser. 12-C8, Class E, 4.668s, 2045 1,452,000 1,360,910 FRB Ser. 12-LC9, Class E, 4.427s, 2047 964,000 869,595 FRB Ser. 12_LC9, Class D, 4.427s, 2047 3,277,000 3,150,689 Ser. 05-CB12, Class X1, IO, 0.344s, 2037 25,477,083 125,628 Ser. 06-LDP6, Class X1, IO, 0.078s, 2043 47,900,029 131,677 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 109,887 110,436 Ser. 99-C1, Class G, 6.41s, 2031 851,777 884,178 Ser. 98-C4, Class G, 5.6s, 2035 78,804 80,246 Ser. 98-C4, Class H, 5.6s, 2035 808,000 852,392 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 3,913,000 4,206,686 Ser. 06-C7, Class A2, 5.3s, 2038 2,170,479 2,252,002 Ser. 07-C2, Class XW, IO, 0.538s, 2040 5,905,305 97,467 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 7,400,000 7,077,434 FRB Ser. 04-C7, Class G, 5.032s, 2036 2,082,000 2,121,038 Ser. 06-C7, Class XCL, IO, 0.66s, 2038 61,713,372 1,003,336 Ser. 06-C7, Class XW, IO, 0.66s, 2038 36,931,997 608,122 Ser. 05-C5, Class XCL, IO, 0.462s, 2040 71,546,256 571,869 Ser. 05-C2, Class XCL, IO, 0.363s, 2040 137,061,955 381,718 Ser. 05-C7, Class XCL, IO, 0.21s, 2040 115,326,174 398,106 Ser. 07-C2, Class XCL, IO, 0.13s, 2040 130,804,908 2,047,882 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.492s, 2028 24,666 2 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263s, 2051 1,828,000 1,972,412 FRB Ser. 07-C1, Class A3, 5.841s, 2050 772,164 795,442 FRB Ser. 05-CKI1, Class B, 5.282s, 2037 10,872,000 11,392,769 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.929s, 2039 12,039,660 43,114 Ser. 05-MCP1, Class XC, IO, 0.59s, 2043 35,273,568 219,966 ML-CFC Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.28s, 2049 477,514 476,917 Ser. 06-4, Class AJ, 5.239s, 2049 1,286,000 1,224,915 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.785s, 2037 445,272 18,924 Ser. 06-C4, Class X, IO, 6.496s, 2045 4,835,934 440,554 Ser. 05-C3, Class X, IO, 6.368s, 2044 1,750,830 142,167 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.083s, 2046 1,803,000 1,547,605 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.741s, 2041 59,589 59,589 Ser. 07-IQ14, Class A2, 5.61s, 2049 751,073 758,451 FRB Ser. 07-HQ12, Class A2, 5.601s, 2049 980,123 985,023 FRB Ser. 07-HQ12, Class A2FX, 5.601s, 2049 4,458,642 4,514,375 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 (F) 416,640 417,516 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,593,210 398,302 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 (F) 2,810,000 2,544,845 Ser. 12-C4, Class XA, IO, 1.878s, 2045 23,801,255 2,673,762 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 2,171,000 2,151,678 Ser. 05-C17, Class D, 5.396s, 2042 6,740,000 6,919,958 Ser. 06-C29, IO, 0.4s, 2048 177,369,704 1,922,688 Ser. 07-C34, IO, 0.337s, 2046 16,263,761 196,792 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class E, 5.407s, 2042 1,154,000 1,179,965 Ser. 05-C18, Class XC, IO, 0.325s, 2042 21,839,326 72,725 Ser. 06-C26, Class XC, IO, 0.053s, 2045 10,922,070 19,660 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.465s, 2044 4,834,438 4,930,160 FRB Ser. 11-C4, Class E, 5.248s, 2044 3,999,768 3,941,295 FRB Ser. 13-C17, Class D, 5.127s, 2046 2,270,000 2,090,173 FRB Ser. 12-C7, Class D, 4.847s, 2045 4,482,000 4,513,777 FRB Ser. 12-C10, Class D, 4.46s, 2045 2,618,000 2,366,760 FRB Ser. 13-C11, Class D, 4.184s, 2045 1,605,000 1,411,397 Ser. 13-C11, Class XA, IO, 1.512s, 2045 25,835,528 2,146,932 Residential mortgage-backed securities (non-agency) (6.5%) Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 895,671 893,432 Citigroup Mortgage Loan Trust, Inc. 144a Ser. 10-8, Class 1A2, 5 1/2s, 2036 1,300,000 1,287,000 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.758s, 2035 3,578,053 3,420,619 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 134,710 13 Harborview Mortgage Loan Trust FRB Ser. 05-9, Class 2A1B, 0.527s, 2035 7,640,697 7,017,980 MortgageIT Trust FRB Ser. 05-1, Class 1M2, 0.748s, 2035 3,731,909 3,190,928 WAMU Mortgage Pass-Through Certificates FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 11,569,236 10,585,851 FRB Ser. 05-AR11, Class A1C3, 0.668s, 2045 4,621,546 3,951,422 FRB Ser. 05-AR19, Class A1C3, 0.658s, 2045 11,909,254 10,003,774 FRB Ser. 05-AR11, Class A1B2, 0.608s, 2045 4,830,714 4,154,414 FRB Ser. 05-AR13, Class A1C4, 0.588s, 2045 19,454,220 16,536,087 FRB Ser. 05-AR17, Class A1B2, 0.568s, 2045 6,542,078 5,577,121 FRB Ser. 05-AR11, Class A1B3, 0.558s, 2045 8,604,774 7,529,177 FRB Ser. 05-AR8, Class 2AC3, 0.548s, 2045 5,074,182 4,452,595 FRB Ser. 2005-AR17, Class A1B3, 0.508s, 2045 1,946,476 1,664,237 Total mortgage-backed securities (cost $546,233,068) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (28.8%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (7.7%) Government National Mortgage Association Pass-Through Certificates 5s, July 20, 2041 $7,213,321 $7,908,166 5s, TBA, February 1, 2044 2,000,000 2,189,688 4 1/2s, TBA, February 1, 2044 25,000,000 27,136,720 4s, TBA, February 1, 2044 43,000,000 45,610,233 3 1/2s, TBA, February 1, 2044 12,000,000 12,359,063 U.S. Government Agency Mortgage Obligations (21.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from June 1, 2042 to June 1, 2043 23,031,098 23,908,258 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 1,945 2,005 6s, TBA, February 1, 2044 10,000,000 11,082,812 4 1/2s, November 1, 2043 5,974,763 6,405,366 4 1/2s, TBA, February 1, 2044 16,000,000 17,165,000 4s, with due dates from June 1, 2042 to November 1, 2042 47,183,767 48,966,058 4s, TBA, February 1, 2044 51,000,000 53,426,483 3 1/2s, TBA, February 1, 2044 23,000,000 23,336,016 3s, TBA, February 1, 2044 80,000,000 77,793,752 Total U.S. government and agency mortgage obligations (cost $356,679,465) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 $429,000 $427,425 Total U.S. treasury Obligations (cost $428,743) CORPORATE BONDS AND NOTES (26.9%) (a) Principal amount Value Basic materials (1.6%) Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 $571,000 $546,733 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 835,000 889,275 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 112,000 133,280 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 355,000 338,190 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 1,245,000 1,225,592 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 300,000 341,786 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 618,060 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 729,848 International Paper Co. sr. unsec. notes 7.95s, 2018 1,400,000 1,727,257 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 1,935,000 2,249,509 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 640,000 642,301 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 110,000 112,415 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 45,000 47,150 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 215,000 221,037 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 945,000 940,578 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 1,130,000 1,356,862 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 899,000 959,067 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 393,000 422,574 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 1,080,000 1,240,343 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 154,351 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,470,000 1,775,936 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 1,385,000 1,753,759 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 590,000 580,992 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 610,000 675,109 Capital goods (0.9%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 1,085,000 1,093,138 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 450,000 426,375 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 2,099,000 2,135,733 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,393,000 1,835,148 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 537,501 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 595,000 665,761 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 720,000 772,967 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 750,570 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 905,000 929,639 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 118,449 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 560,000 559,342 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 995,000 1,348,823 Communication services (3.0%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 880,000 932,421 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 670,000 687,690 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 1,210,000 1,421,527 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 135,000 139,500 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 1,415,000 1,362,117 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 2,025,000 1,868,063 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 700,000 846,297 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 2,084,912 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 896,000 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 845,000 1,007,808 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 880,000 988,342 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 886,000 900,986 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,394,000 1,556,346 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 733,308 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 425,000 401,653 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 2,425,000 2,601,710 SBA Tower Trust 144A notes 2.933s, 2017 280,000 283,231 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 920,000 905,951 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 2,435,000 3,219,842 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 621,000 632,178 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 1,845,000 1,998,784 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 192,000 193,055 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 850,000 874,934 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,198,022 Time Warner Cable, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 355,000 401,144 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2019 800,000 961,874 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 340,690 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 85,000 71,833 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 449,000 519,070 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 1,119,000 1,338,521 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 985,000 1,155,471 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 127,000 3,175,000 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 640,000 788,205 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 795,000 974,579 Consumer cyclicals (2.3%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 790,000 1,040,304 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 675,000 773,964 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 740,138 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 2,400,000 3,088,027 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 1,195,000 1,263,713 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 950,000 1,041,967 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 1,591,000 1,999,489 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 350,000 442,493 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 2,760,000 2,938,578 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 400,000 452,833 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 661,000 665,958 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 944,000 953,440 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 130,000 133,250 Grupo Televisa, S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 510,000 581,603 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 675,000 917,804 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 266,000 296,277 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 124,000 132,677 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 660,000 627,021 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 840,000 915,600 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 820,000 830,250 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 345,000 416,278 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 405,000 488,348 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 240,000 244,335 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 360,000 367,637 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 780,000 799,712 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 870,000 1,073,928 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 740,000 721,198 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 640,000 632,257 Owens Corning company guaranty sr. unsec. notes 9s, 2019 114,000 141,218 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,449,826 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 250,000 243,750 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 1,305,000 1,300,084 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 520,000 515,954 Consumer staples (2.0%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 694,000 690,069 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 202,000 269,214 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 384,000 510,503 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 1,313,000 1,990,575 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,525,109 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 715,000 929,734 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 285,000 275,738 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 2,126,117 2,626,494 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 360,000 375,127 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 675,000 899,955 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 2,235,000 2,379,410 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 1,300,000 1,214,455 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,815,373 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 420,000 428,049 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 605,000 696,343 Kroger Co. (The) sr. notes 6.15s, 2020 200,000 238,302 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 857,141 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 530,000 669,538 McDonald's Corp. sr. unsec. notes 5.7s, 2039 775,000 907,995 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 610,000 618,847 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 630,000 650,944 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 1,370,000 1,430,490 Energy (2.3%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 602,000 638,120 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,880,000 3,637,639 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 207,840 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 1,860,000 2,055,025 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 620,000 680,155 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 450,000 461,250 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 816,728 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 885,000 1,132,541 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 1,040,000 958,059 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 525,000 620,626 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 895,000 1,138,156 Noble Corp. PLC company guaranty sr. unsec. notes 6.05s, 2041 1,095,000 1,170,528 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 820,000 723,628 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 2,910,000 3,114,573 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,680,000 1,841,700 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 200,000 221,000 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 2,160,000 3,052,925 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,042,913 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 267,630 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 154,439 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 791,159 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,900,000 2,064,941 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 584,000 758,156 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 205,000 228,098 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 240,000 270,177 Weatherford International, Ltd. company guaranty notes 6 1/2s, 2036 (Bermuda) 82,000 88,360 Financials (9.8%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 4,460,000 4,804,589 Aflac, Inc. sr. unsec. notes 6.9s, 2039 1,725,000 2,196,422 Aflac, Inc. sr. unsec. notes 6.45s, 2040 675,000 823,159 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 1,414,000 1,756,895 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 3,255,000 2,960,663 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 1,764,000 2,118,197 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,657,576 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 1,630,000 1,670,750 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,000,000 988,865 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,965,000 1,889,661 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,612,432 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 1,002,423 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 2,881,000 3,824,441 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 1,135,000 1,098,113 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 1,020,000 1,186,146 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 1,685,000 2,016,332 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 2,065,000 1,902,169 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 265,000 273,713 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 460,000 452,024 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 1,260,000 1,201,197 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 415,000 427,404 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 100,000 128,690 Citigroup, Inc. sr. unsec. sub. FRN notes 0.512s, 2016 1,961,000 1,928,051 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 580,000 664,224 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 545,000 598,138 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 574,102 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 539,000 572,688 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 1,715,000 2,133,057 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 800,000 931,058 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 390,000 448,296 EPR Properties unsec. notes 5 1/4s, 2023 (R) 1,150,000 1,158,841 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 626,000 552,445 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,075,000 1,294,939 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,144,044 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6.15s, 2018 595,000 683,572 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 950,000 1,047,769 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,548,000 4,417,668 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,175,000 1,332,645 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 2,520,000 2,534,112 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 825,000 797,364 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 835,000 925,335 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 2,000,000 2,531,500 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 955,000 966,938 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,705,000 1,788,811 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 895,000 971,075 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,149,000 1,189,215 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 404,000 463,292 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,486,568 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 425,000 435,698 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 130,000 139,750 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 1,938,147 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 4,335,000 4,962,283 Macquarie Bank, Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 2,880,000 3,247,718 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 2,305,000 3,448,614 Metropolitan Life Global Funding I 144A notes 3s, 2023 715,000 684,282 Metrpolitan Life Insurance Co. 144A unsec. sub. notes 7.8s, 2025 3,000,000 3,823,359 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 150,000 149,454 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 1,081,791 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 1,090,000 1,160,850 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 500,000 520,793 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 85,000 123,951 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 5,160,000 5,456,927 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 1,012,636 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,797,250 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 357,000 375,347 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,408,550 Prudential Holdings, LLC sr. FRN notes Ser. AGM, 1.118s, 2017 137,143 135,927 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 1,255,000 1,650,325 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 455,000 471,400 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 1,107,000 1,131,744 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 358,000 360,707 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 2,640,000 3,084,312 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 2,600,000 2,696,174 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 565,000 580,517 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 (R) 1,185,000 1,275,442 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 460,000 474,950 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 2,835,000 2,662,354 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 645,000 750,307 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 889,000 1,140,925 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 975,000 1,274,575 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 250,000 316,809 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 1,070,000 1,275,888 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 810,000 968,675 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 750,000 829,732 Health care (0.6%) Actavis PLC sr. unsec. notes 4 5/8s, 2042 345,000 323,688 Actavis PLC sr. unsec. notes 3 1/4s, 2022 275,000 260,495 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 2,110,089 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 356,000 378,250 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 839,000 891,438 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 375,000 380,029 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 1,045,000 1,195,702 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 261,887 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 975,000 964,541 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 665,000 630,882 Technology (0.4%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 1,835,000 1,569,078 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 580,000 622,050 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 1,075,000 1,109,558 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 425,000 501,500 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 820,000 806,675 Transportation (0.5%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5 3/4s, 2018 365,000 420,990 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 1,520,000 1,644,730 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 624,058 675,542 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 310,996 329,267 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 154,000 147,030 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 286,000 260,798 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 1,115,000 1,257,940 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 194,726 223,935 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr. bonds 5.214s, 2014 390,000 398,941 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 419,490 452,000 Utilities and power (3.5%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 637,321 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 390,000 388,492 Beaver Valley Funding Corp. sr. bonds 9s, 2017 142,000 151,971 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 980,000 1,094,560 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 2,280,000 2,952,611 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 480,000 565,423 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 710,000 684,520 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 725,000 710,561 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 845,000 863,904 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 1,940,000 2,095,200 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 1,112,437 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 865,312 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, 2049 (France) 1,130,000 1,127,175 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 970,000 1,214,343 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 2,895,000 2,851,575 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 695,000 755,104 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 2,265,000 2,478,463 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 780,000 835,435 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 1,220,000 1,195,218 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 510,000 582,674 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 983,684 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 371,024 Kansas Gas and Electric Co. bonds 5.647s, 2021 509,901 525,673 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 1,425,000 1,705,768 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 89,000 88,110 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 1,285,000 1,518,032 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,178,834 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 410,000 506,858 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 360,000 450,978 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 1,455,000 1,508,366 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 361,031 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 785,000 898,057 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 460,000 574,652 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 885,000 968,045 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,534,765 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 340,000 392,916 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 2,840,000 3,706,028 West Penn Power Co. 144A sr. bonds 5.95s, 2017 830,000 937,657 Total corporate bonds and notes (cost $312,343,050) MUNICIPAL BONDS AND NOTES (0.3%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $1,037,768 IL State G.O. Bonds, 4.421s, 1/1/15 410,000 424,768 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 858,357 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 903,981 Total municipal bonds and notes (cost $2,705,145) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $800,000 $852,260 Total foreign government and agency bonds and notes (cost $798,047) PURCHASED SWAP OPTIONS OUTSTANDING (—%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.79625/3 month USD-LIBOR-BBA/May-24 May-14/2.79625 $59,161,000 $551,972 Total purchased swap options outstanding (cost $671,477) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/$100.50 $32,000,000 $249,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/100.20 33,000,000 223,410 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Feb-14/100.56 90,000,000 50,400 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/100.05 32,000,000 200,960 Total purchased options outstanding (cost $1,374,375) SENIOR LOANS (—%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 $160,015 $153,714 SunGard Data Systems, Inc. bank term loan FRN 1.916s, 2014 182 182 Total senior loans (cost $153,029) SHORT-TERM INVESTMENTS (13.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) 139,312,637 $139,312,637 SSgA Prime Money Market Fund zero % (P) 250,000 250,000 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.13%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) $16,473,000 16,467,317 U.S. Treasury Bills with an effective yield of 0.11%, July 24, 2014 (SEG) (SEGSF)(SEGCCS) 1,522,000 1,521,585 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, May 29, 2014 (SEG) (SEGSF)(SEGCCS) 13,319,000 13,317,615 Total short-term investments (cost $170,862,481) TOTAL INVESTMENTS Total investments (cost $1,392,248,880) (b) FUTURES CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 38 $5,076,563 Mar-14 $119,272 U.S. Treasury Note 5 yr (Short) 180 21,712,500 Mar-14 25,658 U.S. Treasury Note 10 yr (Long) 2,267 285,075,250 Mar-14 885,786 Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/14 (premiums $824,521) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (3.008)/3 month USD-LIBOR-BBA/Feb-24 Feb-14/3.008 $455,250 Credit Suisse International (1.5775)/3 month USD-LIBOR-BBA/May-19 May-14/1.5775 365,615 Total WRITTEN OPTIONS OUTSTANDING at 1/31/14 (premiums $1,214,922) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/$99.50 $32,000,000 $144,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/99.20 33,000,000 127,743 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/99.05 32,000,000 114,400 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/98.50 32,000,000 85,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/98.20 33,000,000 75,273 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/98.05 32,000,000 67,392 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Feb-14/100.06 90,000,000 16,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Feb-14/99.56 90,000,000 4,500 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Bank of America N.A. 2.60/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.60 $83,659,200 $(8,366) (2.84)/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.84 83,659,200 (107,920) 3.04/3 month USD-LIBOR-BBA/Mar-24 (Written) Mar-14/3.04 83,659,200 15,895 (2.60)/3 month USD-LIBOR-BBA/Jan-25 (Written) Jan-15/2.60 83,659,200 (46,849) JPMorgan Chase Bank N.A. 2.777/3 month USD-LIBOR-BBA/May-24 (Purchased) May-14/2.777 59,161,000 (157,960) (1.60)/3 month USD-LIBOR-BBA/May-19 (Written) May-14/1.60 118,322,000 266,225 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/14 (proceeds receivable $43,541,875) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, February 1, 2044 $16,000,000 2/13/14 $16,761,250 Government National Mortgage Association, 4 1/2s, February 1, 2044 25,000,000 2/20/14 27,136,720 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $63,105,100 (E) $(707) 11/21/23 3 month USD-LIBOR-BBA 4.22125% $252,345 89,609,200 (E) (497) 11/21/18 2.1525% 3 month USD-LIBOR-BBA 258,473 2,797,000 (176) 9/25/23 3 month USD-LIBOR-BBA 2.92% 70,404 89,609,200 (E) (721) 11/20/18 2.14% 3 month USD-LIBOR-BBA 279,755 63,105,100 (E) (707) 11/20/23 3 month USD-LIBOR-BBA 4.255% 344,478 292,709,200 (E) 2,911,484 3/19/19 3 month USD-LIBOR-BBA 2.00% (1,373,779) 23,101,900 (E) (98,039) 3/19/16 3 month USD-LIBOR-BBA 0.75% 9,385 41,647,400 (E) 625,822 3/19/44 3 month USD-LIBOR-BBA 3.75% 1,565,804 258,919,500 (E) 3,709,925 3/19/24 3 month USD-LIBOR-BBA 3.25% (5,582,427) Total $7,146,384 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,702,510 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(11,606) 3,223,077 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (19,609) Barclays Bank PLC 6,664,246 — 1/12/36 (5.50% ) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (26,511) 5,126,853 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 45,334 2,799,023 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (18,208) 12,096,700 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (61,079) 10,010,461 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 55,159 8,912,139 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 50,498 4,510,601 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (30,748) 25,632,122 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (174,731) 31,610,737 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (159,609) 22,164,927 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 125,592 1,053,227 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 12,165 1,927,678 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,923 8,739,555 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (53,171) 2,709,741 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (6,285) 27,064,730 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (136,656) 29,338,300 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 166,238 8,761,899 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 101,201 518,068 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (823) 1,372,989 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,780 896,831 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 5,923 15,903,346 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 90,112 11,423,265 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (57,679) 5,890,073 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (40,152) 1,344,884 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,411 5,728,420 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 50,653 25,419,812 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 144,035 4,247,157 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,065 743,921 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,099 2,412,555 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,294 1,748,985 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,637 23,750,062 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (119,919) 9,101,465 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (22,235) 3,605,033 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (14,619) 1,802,462 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (7,309) 1,802,462 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (7,309) 3,046,224 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (18,533) 3,617,046 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (14,668) 9,395,423 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (38,099) 3,616,829 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (14,667) 3,019,226 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 17,108 7,543,714 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (38,090) 4,589,921 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (7,290) 7,222,295 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (29,287) 4,215,832 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 12,676 3,495,268 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (17,648) 6,227,338 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (31,443) Citibank, N.A. 9,384,420 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 53,174 12,621,474 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 71,516 7,053,127 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 42,911 6,046,581 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 41,219 6,745,710 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 41,040 Credit Suisse International 22,950,044 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 206,497 4,266,609 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 44,147 4,109,829 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (12,406) 4,560,491 — 1/12/43 3.00% (1 month USD-LIBOR) Synthetic MBX Index 3.00% 30 year Fannie Mae pools 65,262 8,966,188 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 54,550 3,553,637 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 21,620 5,716,048 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 17,186 12,477,573 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (42,561) Goldman Sachs International 6,581,987 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (10,454) 5,077,496 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (8,064) 16,915,981 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (39,238) 6,377,658 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (10,129) 6,945,460 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (45,182) 6,945,460 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (45,182) 5,440,061 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (33,097) 9,421,214 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (47,570) 3,539,290 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (17,871) 6,664,246 — 1/12/36 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 26,511 821,194 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,598) 935,788 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,693) 2,699,942 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (15,870) 218,771 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (507) 6,728,108 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (15,606) 12,906,067 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (65,166) 478,555 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,416) 1,276,004 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,443) 2,193,172 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,483) 7,213,332 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (11,456) 5,721,184 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (37,218) 12,145,588 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (28,173) 7,410,188 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (48,205) 3,034,648 (6,638) 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (19,946) JPMorgan Chase Bank N.A. 5,064,523 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (30,811) Total $(6,638) OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $13,534 $198,000 5/11/63 300 bp $8,185 CMBX NA BBB- Index BBB-/P 26,395 438,000 5/11/63 300 bp 14,562 CMBX NA BBB- Index BBB-/P 54,079 876,000 5/11/63 300 bp 30,413 CMBX NA BBB- Index BBB-/P 51,528 904,000 5/11/63 300 bp 27,105 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 88,467 798,000 5/11/63 300 bp 66,907 Credit Suisse International CMBX NA BBB- Index BBB-/P 2,078 17,000 5/11/63 300 bp 1,619 CMBX NA BBB- Index BBB-/P 44,521 459,000 5/11/63 300 bp 32,120 CMBX NA BBB- Index BBB-/P 58,504 735,000 5/11/63 300 bp 38,646 CMBX NA BBB- Index BBB-/P 59,046 740,000 5/11/63 300 bp 39,054 CMBX NA BBB- Index BBB-/P 57,683 745,000 5/11/63 300 bp 37,555 CMBX NA BBB- Index BBB-/P 49,008 745,000 5/11/63 300 bp 28,881 CMBX NA BBB- Index BBB-/P 23,034 757,000 5/11/63 300 bp 2,582 CMBX NA BBB- Index BBB-/P 13,355 758,000 5/11/63 300 bp (7,123) CMBX NA BBB- Index BBB-/P 12,276 799,000 5/11/63 300 bp (9,310) CMBX NA BBB- Index BBB-/P 9,799 844,000 5/11/63 300 bp (13,003) CMBX NA BBB- Index BBB-/P 64,541 886,000 5/11/63 300 bp 40,604 CMBX NA BBB- Index BBB-/P 102,818 910,000 5/11/63 300 bp 78,233 CMBX NA BBB- Index BBB-/P 98,633 1,287,000 5/11/63 300 bp 63,863 CMBX NA BBB- Index BBB-/P 60,857 1,483,000 5/11/63 300 bp 20,792 CMBX NA BBB- Index BBB-/P 27,854 582,000 5/11/63 300 bp 12,130 CMBX NA BBB- Index BBB-/P 27,001 625,000 5/11/63 300 bp 10,116 CMBX NA BBB- Index — (43,897) 777,000 1/17/47 (300 bp) 2,905 CMBX NA BBB- Index — (47,283) 777,000 1/17/47 (300 bp) (482) CMBX NA BBB- Index — (47,282) 777,000 1/17/47 (300 bp) (483) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,238,792,843. (b) The aggregate identified cost on a tax basis is $1,404,871,559, resulting in gross unrealized appreciation and depreciation of $76,923,509 and $15,237,523, respectively, or net unrealized appreciation of $61,685,986. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $27,481,533 $189,306,462 $77,475,358 $17,775 $139,312,637 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $563,572,087 to cover certain derivatives contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $224,924 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,373,119 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $923,872. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $333,847,779 $— Foreign government and agency bonds and notes — 852,260 — Mortgage-backed securities — 598,616,195 — Municipal bonds and notes — 3,224,874 — Purchased options outstanding — 724,370 — Purchased swap options outstanding — 551,972 — Senior loans — 153,896 — U.S. government and agency mortgage obligations — 357,289,620 — U.S. treasury obligations — 427,425 — Short-term investments 139,562,637 31,306,517 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $1,030,716 $— $— Written options outstanding — (635,908) — Written swap options outstanding — (820,865) — Forward premium swap option contracts — (38,975) — TBA sale commitments — (43,897,970) — Interest rate swap contracts — (11,321,946) — Total return swap contracts — (140,154) — Credit default contracts — (280,678) — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $140,402 $421,080 Interest rate contracts 6,484,383 17,135,173 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchaed TBA commitment option contracts (contract amount) $149,800,000 Purchased swap option contracts (contract amount) $287,500,000 Written TBA commitment option contracts (contract amount) $280,500,000 Written swap option contracts (contract amount) $382,100,000 Futures contracts (number of contracts) 2,000 Centrally cleared interest rate swap contracts (notional) $929,500,000 OTC total return swap contracts (notional) $757,000,000 OTC credit default swap contracts (notional) $18,400,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2014
